Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to Applicant’s amendment filed November 9, 2020 in reply to the First Office Action on the Merits mailed July 8, 2020. Claims 6, 9, 11, 12, 15, 16, 19, and 21-24 have been amended; claims 1, 2, 13, 17, 18, and 20 have been canceled; and claims 25 and 26 have been newly added. Claim 7 has been withdrawn. Claims 3-6, 8-12, 14-16, 19, and 21-26 are currently under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Applicant’s argument in the reply filed November 9, 2020 with respect to the limitation “without lathering” is found persuasive. Therefore, the 35 USC 112(a) rejection presented in the First Office Action on the Merits mailed July 8, 2020 is hereby withdrawn.
Claim Objections
Claims 15, 23, and 24 are objected to because of awkward grammatical and sentence structure. In particular, the claims attempt to recite requisite active steps intertwined with alternating wherein clauses, all separated by semicolons. Applicant is advised to first enumerate the requisite active steps, separated by commas if appropriate, followed by a semicolon and the wherein clause. It is also noted that Applicant is now attempting to present “weakening or breaking a glue-like bond between nits and the human hair” as a formal requisite active step to be performed by the hand of man, which is inappropriate. Rather, any reference to weakening or breaking the glue bond should be grouped in the wherein clause, as done before.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-12, 14, 16, 19, 21-23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 contains the limitation “in an amount of about 50 wt% or more than 50%”, which render the claim indefinite for the following reasons:
1. The expression appears to be equivalent to “at least about 50 wt%”. While “about 50 wt%” and “at least 50 wt%” are definite, the expression “at least about 50 wt%” is indefinite. 
2. The claim stipulates that the recited elements are added to water “in an amount of about 50 wt% or more than 50 wt%”. One of ordinary skill in the art cannot definitively ascertain whether this amount refers to the total amount of the elements added to water or to the total amount of the water. 
Claims 15 and 23 now stipulate “separating the nits from the hair”. One of ordinary skill in the art cannot definitively ascertain whether this is a concrete, requisite active step to be performed by the hand of man. Hence, on the one hand, the claim describes how the composition sprayed on the hair breaks the glue-like bond between the nits and the hair, and thus this could constitute “separating the nits from the hair” (i.e. not a requisite active step to be performed by the hand of man). On the other hand, “separating the nits from the hair” could be a requisite active step to be performed by the hand of man in addition to the process of breaking the glue-like bond. 
about 3 hours or more than 3 hours”. This expression appears to be equivalent to “at least about 3 hours”. While “about 3 hours” or “at least 3 hours” are definite, “at least about 3 hours” is indefinite. 
Claims 19, 22, 25 and 26 stipulate that the combing step occurs “immediately after” the applying step. The expression “immediately after” is not defined by the claim or the specification, and appears to be an arbitrary and subjective expression of degree. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “immediately after”, e.g. within 5 minutes? Or within 15 minutes? Or within 1 hour? Indeed, even on the grand scale of time through the ages and into infinity, even 1 day could be reasonably construed as “immediately after”. 
Claim 21, which depends from claim 15, discloses in a wherein clause that “the composition treats lice and/or nits without lathering”. In view of the amendment to claim 15, i.e. of spraying onto dry hair, one of ordinary skill in the art thus cannot definitively ascertain whether lathering is a step that is necessarily excluded from the claimed method, or rather is simply not required, and thus is essentially an optional step.
***For examination at this time, claim 21, as well as claims 3-6, 8-12, 14-16, 19, and 22, are being interpreted as not necessarily excluding a lathering step. Only claims 23-26 necessarily exclude a lathering step.   
Claims 22, 25, and 26 contain the limitation “about 2 fluid ounces or at least 2 fluid ounces”. This expression appears to be equivalent to “at least about 2 fluid ounces”. While “about 2 fluid ounces” and “at least 2 fluid ounces” are definite, at least about 2 fluid ounces” is indefinite. 

Claim Rejections - 35 USC § 103**
	**In view of the present amendment, the 35 USC 103 rejection has been modified. All of the instant claims are now being rejected over Langley et al. in view of Anonymous. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 8-12, 14-16, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (U.S. Patent Application Pub. No. 2012/0177751), in view of Anonymous (Loyola Medicine [online]; 2012).
Applicant Claims
Applicant’s elected subject matter is directed to a method for treating lice and nits comprising i) spraying onto dry human hair and scalp a liquid composition comprising or consisting essentially of 3-5 wt% of benzyl alcohol; 3-5 wt%, inorganic salt, e.g. sodium chloride; 3 wt% or less of peppermint oil; 1 wt% or less of surfactant, e.g. poloxamer; and 50 wt% or more of purified water; wherein the composition has a viscosity of 100 cps or less; and ii) immediately combing the hair.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Langley et al. disclose a method for treating lice and nits comprising applying to human hair and skin (e.g. scalp) an anti-lice liquid composition comprising e.g. 5 wt% of 
Loyola Medicine discloses that anti-lice liquid compositions can be sprayed directly onto hair (i.e. dry hair); that anti-lice formulations typically come with a comb, for the purpose of combing the hair after application of the formulation; that lice medications typically kill lice but not the nits; that nits form a glue-like bond with the hair and are tenacious; and that anti-lice formulations applied to hair for at least 10-15 minutes can loosen the glue from the nits, to thereby facilitate their removal. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Langley et al. do not explicitly disclose that their anti-lice liquid composition can be sprayed onto dry hair without lathering, and then the hair is combed. These deficiencies are cured by the teachings of Loyola Medicine.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Langley et al. and Loyola Medicine, outlined supra, to devise the instantly claimed method.
Langley et al. disclose a method for treating lice and nits comprising applying to human hair and skin (e.g. scalp) an anti-lice liquid composition comprising e.g. 5 wt% of a fragrance fixative, most preferably benzyl alcohol; 0.01-10 wt% of an inorganic salt, 
It is further noted that Langley et al. provide that their composition can contain up to about 96.79 wt% water (see claim 1). One of ordinary skill in the art would know that pure water has a viscosity of 1 cps, while, by way of a comparative reference, SAE 10 motor oil has a viscosity of about 85-140 cps. Clearly, without a doubt, Langley et al. provide for compositions with a viscosity of 100 cps or less, i.e. up to 100X the viscosity of pure water and as thick or thicker than SAE 10 motor oil.
Clearly, one of ordinary skill in the art would understand from the teachings of Langley and Loyola Medicine that an effective amount of anti-lice composition should be applied to the hair to saturate the hair and contact all lice and nits therein, and that this amount is a results effective variable, being different for different sized heads and amounts of hair. Thus, upon routine optimization, it would be obvious for one of ordinary 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.
i) Applicant contends that “the Office Action makes a flawed and invalid finding of fact in asserting that Langley provides that the composition can contain up to 96.59% water”, that “Langley repeatedly refers to its invention as a viscous liquid composition” and exemplifies a composition containing “24.3 wt% purified water”, and thus “there is no reasoning why one skilled in the art would modify this viscous composition applied as a shampoo from a tube to arrive at a composition that includes purified water in an amount of about 50 wt% or more than 50 wt%”, and, further, “there is no showing that Langley contemplates a sprayable composition”, rather, the Handbook for Cleansing/Decontamination of Surfaces from 2007 discloses that “there are many reasons why shampoos should be thickened” and “the viscosity of commercial shampoos generally ranges from a low of 3000 cps to a high of 15,000 cps”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, there are no flawed and invalid findings of fact at all. Langley is not limited to the specific examples or to the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and even non-preferred embodiments. Moreover, Langley never discloses that their composition is necessarily applied from a tube, or anything at all whatsoever about any tube. The Langley composition need not even be employed as a shampoo. 
2. It cannot be denied that claim 1 of Langley is most certainly representative of Langley’s composition. The composition can contain elements a-i. It is noted that element “i” is water, and Langley places no specific limits on the amount of water beyond the limits placed by the required amounts of the other requisite ingredients. It is further noted that elements “g” and “h” are merely optional. Thus, at a minimum, the Langley composition necessarily requires 0.01 wt% ionic salt, 1 wt% oil, 0.1 wt% conditioning agent, 1 wt% fragrance fixative, 1 wt% surfactant, and 0.1 wt% plant essence. Hence, the remainder can be water, in this case 96.79 wt% is water. Even adding in the minimal amount of optional elements “g” and “h”, both 0.1 wt%, the total amount of water can in this case be 96.59 wt%, which is the value reported in the Office Action, i.e. up to 96.59 wt%. 
3. Applicant’s assertion that if the minimum requisite amount of one element is employed, the amount of another requisite element must necessarily be more than the minimum requisite amount prescribed is flawed, peculiar, and entirely baseless. arguendo, that one were to employ the maximum amount allowed in Langley, claim 1, for the oil, i.e. 20 wt% oil, and also the maximum amount allowed for the fragrance fixative (e.g. the benzyl alcohol), i.e. 10 wt% benzyl alcohol, with the other amounts as employed, supra, the composition would thus now contain 0.01 wt% ionic salt, 20 wt% oil, 0.1 wt% conditioning agent, 10 wt% fragrance fixative (e.g. benzyl alcohol), 1 wt% surfactant, and 0.1 wt% plant essence. Even in this case of maximum oil and maximum benzyl alcohol, the amount of water can still be 68.79 wt%, which is still squarely within the instantly claimed range of 50 wt% or greater. 
4. Langley places no limits whatsoever on the viscosity of their composition. As just noted, compositions comprising up to 96.79 wt% water are within the purview of Langley’s invention. Indeed, being “viscous” is really nothing more than a relative criterion, and presumably the reference viscosity is that of pure water, i.e. 1 cps. Anything more viscous than pure water could thus be classified as “viscous”. Even a composition comprising the minimum amount of oil, i.e. 1 wt% oil, such as e.g. coconut oil, with a viscosity of about 50-60 cps, would be “viscous” compared to pure water. Langley provides within the scope of its purview a liquid composition that can contain up to 96.79 wt% water, and Applicant has furnished no evidence whatsoever why this composition is not sprayable. 
5. Although Langley teaches that their composition could be employed like a shampoo, Langley expressly differentiates their therapeutic composition from the conventional, “regular” shampoo, i.e. the Langley composition replaces the regular 
ii) Applicant contends that “the independent claims all state that the method includes applying composition to dry hair”, whereas “Langley makes it clear the composition is effective for its intended purpose when it is applied to wet hair”, that “there is no reasoning provided as to why one skilled in the art would be motivated to modify this method of application or that there would be any expectation of success in applying the composition to dry hair”, that “while Langley may deter lice from laying further eggs”, and that “the shampoo should be used daily for 7-14 days to control any newly hatched lice”, alas, “there is no mention of treating nits within Langley”, thus “one cannot assume that the composition of Langley, which seeks to kill lice, has any effect on the glue-like bond between nits and human hair to allow nits to be removed”; that “it is unclear how the Office Action is proposing combining the teachings of Langley and Loyola medicine”, that “while Loyola Medicine says spray either water or nit spray on a small section of hair…to check for lice”, the article “does not address spraying a composition for breaking the bond between nits and the hair”; further, “claims 22, 25, and 26 provide that combing the hair is performed immediately after applying the composition” but “Loyola Medicine, on the other hand, specifically states that solutions must be on the hair about 10-15 minutes before loosening the glue from the nits”.
The Examiner, however, would like to point out the following:
not been cited for anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection of record is under 35 USC 103, based on the combination of Langley and “Loyola Medicine”, and what these references expressly teach and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. 
2. Applicant is basically taking the Langley composition, which is for treating lice, and which is to be topically applied to hair and skin for this purpose, and spraying it on dry hair, and then combing to remove nits. Applicant asserts that this is a patentable advance worthy of a U.S. Patent because Langley does not expressly teach spraying their composition onto dry hair, combing to remove nits, and the underlying mechanism that nits form a glue like bond with hair, making them particularly difficult to remove. 
3. The instant claims are directed to “a method for treating lice and nits”. Without question, Langley clearly teaches that applying their formulation to hair and skin will treat lice. The lice include the existing lice, and those that hatch from the existing nits (i.e. which could be broadly construed as “treating nits”). As noted, supra, one of ordinary skill in the art is not merely an automaton, and would understand that Langley’s exhortation to apply the composition to wet hair and work it in like a shampoo is really nothing more than a gimmick consistent with the branding of the Langley composition as being just like a shampoo or body wash. The extra water on the hair is not required for the intended function of treating lice. No doubt one of ordinary skill in the art would understand the Langley composition is going to treat lice when applied to hair, whether the hair is wet or dry, and regardless of the means of applying, whether by hand or spray bottle. If anything, one of ordinary skill in the art would recognize that additional 
4. Thus, if the prior art discloses applying the claimed composition to hair for the purpose of treating lice and nits, this is sufficient. The prior art need not expressly disclose that the composition dissolves or disrupts the glue binding the nits to the hair. This is not a step performed by the hand of man, and cannot constitute Applicant’s intellectual property. Indeed, Applicant cannot expect to apply the Langley composition to hair, and disrupt the glue, but prohibit Langley, upon application of their own composition to hair, from disrupting the glue since they did not expressly disclose this process. In the real world, Langley is also disrupting the glue, whether they expressly disclosed it or not, and whether they even knew about it or not.  
5. Loyola Medicine expressly teaches that anti-lice formulations can be sprayed directly onto hair (i.e. dry hair). Since Langley is directed to an anti-lice formulation, it is clearly obvious that it, too, can be sprayed directly onto hair (i.e. dry hair). Loyola Medicine also discloses that anti-lice formulations often come with a comb, for the purpose of combing the hair after application of the formulation. Hence, spraying anti-lice formulations onto hair (i.e. dry hair) and combing are well known in the art. These cannot be Applicant’s invention. Finally, Loyola Medicine also expressly discloses that nits form a glue like bond with the hair. This is not Applicant’s discovery, but rather was 
6. Moreover, in stark contrast to Applicant’s assertion, Loyola Medicine’s statement that “lice…can’t be killed with a hot shower or strong shampoo” does not “teach away” from combining Langley and Loyola Medicine at all. Anyone of ordinary skill in the art would understand that “strong shampoo” refers to a conventional, “regular” shampoo. Langley is not a conventional, “regular” shampoo, but an anti-lice formulation, which Langley teaches is distinct from and replaces the regular shampoo for the purpose of providing effective anti-lice treatment. 
7. Finally, in contrast to Applicant’s assertion, there is no discrepancy or conflict between the notions of combing the hair immediately after application of the anti-lice formulation, and the anti-lice formulation loosening the glue in about 10-15 minutes. First, the metes and bounds of “immediately” is not precisely defined, and Applicant has provided no rationale or evidence that “immediately after” and “10-15 minutes after” are necessarily different and mutually exclusive time frames. Moreover, even assuming, arguendo, that “immediately after” and “10-15 minutes after” are different and mutually 
iii) Applicant contends that Langley discloses compositions with “an exceptionally high oil content”, and merely “refers to peppermint as a plant essence”, not an oil, and thus “how or why would one skilled in the art be motivated to modify the composition to remove this oil in an attempt to arrive at the claimed composition” and “there is no evidence that a composition with an exceptionally high oil content would be sprayable and/or have the claimed viscosity”. 
The Examiner, however, would like to point out the following:
1. This argument has mostly been addressed in part i), supra. As noted, Langley requires an oil in the amount of 1-20 wt% (see claim 1). Hence, a composition containing as little as 1 wt% oil falls within the purview of Langley. Further, Langley expressly discloses that their preferred oil is coconut oil (see paragraph [0011], claim 3). Coconut oil has a viscosity of about 50-60 cps. Even 100% pure coconut oil thus has a viscosity within the scope of the instant claims, i.e. up to 100 cps. Indeed, if the composition of the instant claims is sprayable, the Langley composition must be sprayable as well. 
2. Langley also requires 0.1-5 wt% plant essence, and expressly teaches that the plant essence can be peppermint oil (see Langley, claims 1, 7). Peppermint oil is peppermint oil whether one labels it an “oil” or a “plant essence”. Langley’s disclosure of peppermint oil thus satisfies the instantly claimed limitation of peppermint oil. 

iv) Applicant contends that “the Office Action ignores the requirement that the composition consists essentially of the claimed components of claims 12, 23, and 24”, rather “the composition of Langley includes other elements outside of those listed in these claims”; moreover, “the Office Action alleges that one skilled in the art would be motivated to include 1 wt% surfactant (poloxamer) and peppermint oil” but “this assertion appears to be based on a flawed reading of Langley”; that “the only example provided by Langley in paragraph [0018] requires…elements…not disclosed in the claim” and “the surfactant used in the example by Langley is not a poloxamer”.
The Examiner, however, would like to point out the following:
1. Again, in stark contrast to Applicant’s assertion, there is no flawed reading of Langley at all. Langley is not limited to the specific examples or to the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and even non-preferred embodiments.
2. Applicant appears to be completely confusing the transitional phrase “consisting essentially of” with the very different transitional phrase “consisting of”. While “consisting of” does necessarily exclude any element not expressly enumerated in the claim, “consisting essentially of” does not. On the contrary, “consisting essentially of” limits the scope of the claim to the specified materials or steps and those that do not 
3. Langley expressly teaches that their anti-lice formulation contains a surfactant, and that this surfactant can be poloxamer (see paragraph [0014]). Moreover, Langley expressly discloses that their anti-lice formulation can contain a plant essence, and that the plant essence can be peppermint oil (see paragraph [0015], claim 7). 
v) Applicant presents the 37 CFR 1.132 Declaration of Elyse Kolender stating that she “has developed a product and method of using the product that successfully dissolves the glue-like bond between nits and hair, where other products have failed”, and that she “has also achieved commercial success through her business and through selling her Nits Glue Dissolver product”. 
The Examiner, however, would like to point out the following:
1. As far as satisfying an unmet need, as noted, supra, Loyola Medicine expressly teaches that anti-lice formulations can be sprayed directly onto hair (i.e. dry hair), expressly discloses that nits form a glue like bond with the hair, and expressly discloses that anti-lice formulations applied to hair can loosen the glue from the nits. 
2. As far as the commercial success, while its fantastic that Applicant has been commercially successful, in this case, the claimed invention is prima facie obvious, and weighing the evidence of prima facie obviousness with the evidence of commercial success, the scales tip in favor of the former. Indeed, patentability is not controlled by commercial success, and Applicant’s anti-lice product and method are certainly not the first ones that has been commercially successful over the years. There is nothing extraordinary about having a commercially successful anti-lice product. Others have as well, some of which have not been patented. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DAVID BROWE/Primary Examiner, Art Unit 1617